IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-78,748-02


                      EX PARTE MICHAEL WADE RIDDLE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 41428-C IN THE 89TH DISTRICT COURT
                              FROM WICHITA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated sexual

assault and originally received deferred adjudication community supervision. His guilt was later

adjudicated and he was sentenced to life imprisonment. His trial counsel failed to timely file notice

of appeal. On January 16, 2013, this Court granted Applicant an out-of-time appeal pursuant to his

first Article 11.07 habeas application.

        In this application, Applicant contends that the attorney appointed to represent him in his out-
                                                                                                      2

of-time appeal rendered ineffective assistance because he too failed to timely file a notice of appeal.

The trial court afforded that attorney the opportunity to file an affidavit explaining why notice of

appeal was not timely filed, but the attorney did not file such an affidavit.

          The trial court has determined that counsel failed to timely file a notice of appeal. We find

that Applicant is again entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 41428-C from the 89th District Court of Wichita County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal.

          Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 2, 2014
Do not publish